Response to Arguments
Applicant’s arguments, see pages 11-17, filed 3/3/2021, with respect to the 103 rejection of claims 1, 6-9 and 11-20 have been fully considered and are persuasive.  The 103 rejection of claims 1, 6-9 and 11-20 has been withdrawn. 
Allowable Subject Matter
Claims 1, 6-9 and 11-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not show a fresh air dehumidification device comprising a cross-flow fan, fresh air from an outdoor space passes through the air supply channel via the fan and then flows into the main evaporator to be dehumidified, and finally flows into an indoor space via the cross-flow fan; an air duct plate, which is a sealing plate, and a middle partition comprising an installing hole, and a pair of supporting portions respectively installed in an upper portion and an opposite lower portion of the installing hole to respectively connect with two ends of the fan.  U.S. Patent Application Publication 2013/0048267 to Koretomo et al. teaches a ventilation and air conditioning apparatus and method for controlling the same, U.S. Patent Application Publication 2018/0328603 to Lee et al. teaches an air conditioner capable of controlling heating and humidity, U.S. Patent Application Publication 2011/0079024 to Hakbijl et al. teaches a combined heat exchange unit and U.S. Patent Application Publication 2014/0190037 to Erb et al. teaches a system and method for providing conditioned air to an enclosed structure, but they do not teach, alone or in combination the key claimed technical features as explained in detail above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846.  The examiner can normally be reached on Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 5712725567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
4/1/2021